Exhibit 10.7

STOCK APPRECIATION RIGHT AGREEMENT

MARRIOTT INTERNATIONAL, INC.

STOCK AND CASH INCENTIVE PLAN

THIS AGREEMENT is made on <GRANT DATE> (the “Award Date”) by MARRIOTT
INTERNATIONAL, INC. (the “Company”) and <NAME> (“Employee”).

WITNESSETH:

WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended (the “Plan”); and

WHEREAS, the Company wishes to award to designated employees certain stock
appreciation right awards (“SARs” or “Awards”) as provided in Article 6 of the
Plan; and

WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of SARs under the Plan;

NOW, THEREFORE, it is agreed as follows:

1. Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <<DATE>>, which contains, among other
things, a detailed description of the SAR provisions of the Plan.

2. Interpretation. The provisions of the Plan are incorporated by reference and
form an integral part of this Agreement. Except as otherwise set forth herein,
capitalized terms used herein shall have the meanings given to them in the Plan.
In the event of any inconsistency between this Agreement and the Plan, the terms
of the Plan shall govern. A copy of the Plan is available from the Compensation
Department of the Company upon request. All decisions and interpretations made
by the Committee or its delegate with regard to any question arising hereunder
or under the Plan shall be binding and conclusive.

3. Grant of SARs. The Company hereby grants to Employee as of the Grant Date
SARs on «Grant» shares of the Company’s Common Stock (the “SAR Shares”), subject
to the terms and conditions of the Plan, Employee’s acceptance of this Agreement
and satisfaction of the tax provisions of the Company’s International Assignment
Policy (“IAP”), if applicable. Under this Agreement, upon satisfying the
conditions for exercising SARs as set forth in paragraphs 5 and 6 below,
Employee shall receive a number of shares of Common Stock of the Company equal
to the number of SAR shares that are being exercised under such SARs multiplied
by the quotient of (a) the Final Value minus the Base Value, divided by (b) the
Final Value.

4. Base Value and Final Value. Subject to Paragraph 12 hereof, the Base Value
per share of the SAR Shares is <<Base Value >> and the Final Value is the Fair
Market Value of a Share of Common Stock of the Company as of the date the SARs
are exercised.

5. Waiting Period and Exercise Dates. The SAR Shares may not be exercised during
the one-year period following the Grant Date (the “waiting period”). Following
the waiting period, the SAR Shares may be exercised in accordance with the
following schedule: 25% of the SAR Shares commencing on each of the first,
second, third and fourth one-year anniversaries of the Grant Date. To the extent
that the SARs are not exercised by Employee when they become initially
exercisable, the SARs shall not expire but shall be carried forward and shall be
exercisable at any time thereafter; provided, however, that the SARs shall not
be exercisable after the expiration of ten (10) years from the Grant Date or
sooner as set forth in paragraph 9, if applicable. Exercise of the SARs shall
not be dependent upon the prior or sequential exercise of any other SARs
heretofore granted to Employee by the Company. Except as provided in Article 6
of the Plan and Paragraph 9 below, the SARs may not be exercised at any time
unless Employee shall then be an employee of the Company.

6. Method of Exercising SARs. To exercise the SARs, the person entitled to
exercise the SARs must provide a signed written notice or the equivalent to the
Company or its designee, as prescribed in the administrative procedures of the
Plan, stating the number of SAR Shares with respect to which the SARs are being
exercised. The

 

- 1 -



--------------------------------------------------------------------------------

SARs may be exercised by (a) making provision for the satisfaction of the
applicable withholding taxes, and (b) an undertaking to furnish and execute such
documents as the Company deems necessary (i) to evidence such exercise, and
(ii) to determine whether registration is then required to comply with the
Securities Act of 1933 or any other law. Upon satisfying the conditions for
exercise including the provision for the satisfaction of the withholding taxes,
the Company shall provide confirmation from the Plan record keeper that the
transfer agent for the common stock of the Company is holding shares for the
account of such person in a certificateless account. The exercise of the SARs
may be made by any other means that the Committee determines to be consistent
with the Plan’s purpose and applicable law.

7. Rights as a Shareholder. Employee shall have no rights as a shareholder with
respect to any SAR Shares covered by the SARs granted hereby until the date of
acquisition by Employee of such SAR Shares. No adjustment shall be made for
dividends or other rights for which the record date is prior to such date.

8. Non-Assignability. The SARs shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution. During
Employee’s lifetime, the SARs may be exercised only by Employee or, in the event
of incompetence, by Employee’s legally appointed guardian.

9. Effect of Termination of Employment or Death. If Employee goes on leave of
absence for a period of greater than twelve months (except a leave of absence
approved by the Board of Directors or the Committee) or ceases to be an employee
of the Company for any reason except death, the portion of the SARs which is
unexercisable on the date on which Employee ceased to be an Employee or has been
on a leave of absence for over twelve months (except a leave of absence approved
by the Board or Committee) shall expire on such date and any unexercised portion
of the SARs which was otherwise exercisable on such date shall expire at the
earlier of (i) the expiration of the SARs in accordance with the term for which
the SARs were granted, or (ii) three months from such date, except in the case
of an Employee who is an “Approved Retiree” as defined below. If Employee is an
Approved Retiree, then the SARs shall expire at the sooner to occur of (i) the
expiration of such SARs in accordance with their original term, (ii) the
expiration of five years from the date of retirement, or (iii) with respect to
SARs granted less than one year before the date the Approved Retiree retires,
such retirement date, except not with respect to that portion of the SARs equal
to the number of such shares multiplied by the ratio of (a) the number of days
between the Grant Date and the retirement date inclusive, over (b) the number of
days in the twelve (12) month period following the Grant Date. In the event of
the death of Employee without Approved Retiree status during the three (3) month
period following termination of employment or a leave of absence over twelve
(12) months (except a leave of absence approved by the Board or Committee), the
SARs shall be exercisable by Employee’s personal representative, heirs or
legatees to the same extent and during the same period that Employee could have
exercised the SAR if Employee had not died. In the event of the death of
Employee while an employee of the Company or while an Approved Retiree, the SAR
(if the waiting period has elapsed) shall be exercisable in its entirety by
Employee’s personal representatives, heirs or legatees at any time prior to the
expiration of one year from the date of the death of Employee, but in no event
after the term for which the SAR was granted. For purposes of this Agreement, an
“Approved Retiree” is any SAR holder who (i) terminates employment by reason of
a Disability, or (ii) (A) retires from employment with the Company with the
specific approval of the Committee on or after such date on which the SAR holder
has attained age 55 and completed 10 Years of Service, and (B) has entered into
and has not breached an agreement to refrain from Engaging in Competition in
form and substance satisfactory to the Committee; and if the Committee
subsequently determines, in its sole discretion, that an Approved Retiree has
violated the provisions of the Agreement to refrain from Engaging in
Competition, or has engaged in willful acts or omissions or acts or omissions of
gross negligence that are or potentially are injurious to the Company’s
operations, financial condition or business reputation, such Approved Retiree
shall have ninety (90) days from the date of such finding within which to
exercise any SARs or portions thereof which are exercisable on such date, and
any SARs or portions thereof which are not exercised within such ninety (90) day
period shall expire and any SARs or portion thereof which are not exercisable on
such date shall be cancelled on such date.

10. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of
(i) administering the Plan (including ensuring that the conditions of transfer
are satisfied from the

 

- 2 -



--------------------------------------------------------------------------------

Award Date through the Exercise Date), (ii) providing Employee with services in
connection with Employee’s participation in the Plan, (iii) meeting legal and
regulatory requirements and (iv) for any other purpose to which Employee may
consent (“Permitted Purposes”). Employee’s personal information will not be
processed for longer than is necessary for such Permitted Purposes. Employee’s
personal information is collected from the following sources:

 

  (a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  (b) from Employee’s transactions with the Company, the Company’s affiliates
and service providers;

 

  (c) from Employee’s employment records with the Company; and

 

  (d) from meetings, telephone conversations and other communications with
Employee.

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:

 

  (a) financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 

  (b) other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 

  (c) regulatory authorities; and

 

  (d) transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Where Employee’s personal information is provided to such third parties the
Company requires (to the extent permitted by applicable law) that such parties,
agree to process Employee’s personal information in accordance with the
Company’s instructions.

Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other countries other than the country in
which this Award was granted is necessary for the Permitted Purposes. To the
extent (if any) that the provisions of the European Union’s Data Protection
Directive (Directive 95/46/EC of the European Parliament and of the Council)
and/or applicable national legislation derived from such Directive apply, then
by executing this Agreement Employee expressly consents to the transfer of
Employee’s personal information outside of the European Economic Area. Employee
may access Employee’s personal information to verify its accuracy, update
Employee’s personal information and/or request a copy of Employee’s personal
information by contacting Employee’s local Human Resources representative.
Employee may obtain account transaction information online or by contacting the
Plan record keeper as described in the Plan enrollment materials. By accepting
the terms of this Agreement, Employee further agrees to the same terms with
respect to other Awards Employee received in any prior year under the Plan.

11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company or any of
its subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.

 

- 3 -



--------------------------------------------------------------------------------

12. Recapitalization or Reorganization. Certain events affecting the Common
Stock of the Company and mergers, consolidations and reorganizations affecting
the Company may affect the number or type of securities deliverable upon
exercise of the SAR or limit the remaining term over which the SAR may be
exercised.

13. General Restriction. In accordance with the terms of the Plan, the Company
may limit or suspend the exercisability of the SARs or the purchase or issuance
of SAR Shares thereunder under certain circumstances. Any delay caused thereby
shall in no way affect the date of termination of the SARs.

14. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the SARs shall adversely affect in any material
way the SARs without the written consent of Employee.

15. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the SAR
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company.

16. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in Paragraph 9 above and the provisions of the Plan, to the
personal representatives, legatees and heirs of Employee.

17. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of the Company to terminate Employee’s
employment at any time, with or without cause, or to increase or decrease
Employee’s compensation from the rate of compensation in existence at the time
this Agreement is executed.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date.

 

MARRIOTT INTERNATIONAL, INC.     EMPLOYEE    

 

      Employee Name (Please Print) By:  

 

   

 

  Executive Vice President, Global Human Resources     Employee Social Security
Number (Please Print)      

 

      Employee Signature

 

- 4 -